Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on April 21, 2022, in which: 
Claims 1, 6, and 15 are currently amended,
Claim 5 is cancelled, and
Claim 21 is newly presented.  
Claims 1-4 and 6-21 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 11-12 of the applicant’s remarks, the applicant argues that Elliot as modified by Tuck fail to teach “the first communication and the second communication collectively form a conference call between the computing device, the user equipment, and the network device.”  The examiner respectfully disagrees.  Elliot paragraph [0019] states that if the customer decides that the alarm may be real, i.e. press 1 to call the police,” then the Alarm Monitoring Service 130 connects the call to the E911 Service Provider 170.  Therefore, the Alarm Monitoring System 130 calls both the customer and then subsequently the E911 Service Provider.  Elliot [0018] even explains that a human operator of the Alarm Monitoring Service 130 may communicate with the customer to provider the alert.  Since the Alarm Monitoring Service facilitates the call between the customer and the E911 service provider, there are 3 parties involved in the call making up a conference call.  The examiner respectfully maintains the rejection of claim 1  as further explained below.   Similarly, the examiner maintains the rejection of claim 15 as further explained below.  
Applicant’s arguments with respect to claims 7-14 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2008/0118039 A1 (herein “Elliot”), and further in view of Pub No.: US 2015/0163651 A1 (herein “Tuck”).

Claim 1
Consider claim 1, Elliot teaches a system comprising: 
one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a processor); 
a memory (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a memory); and 
one or more components stored in the memory  and executable by the one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a memory to perform the stated functions) to perform operations comprising: 
transmitting an alert associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Alarm Monitoring System 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred at the home security system 150); 
receiving, from the user equipment, a request to initiate a first communication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating the first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Alarm Monitoring Service 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); 
initiating a second communication between the computing device and a network device associated with a public-safety answering point located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location provided by the Alarm Monitoring System 130 to the E911 Service Provider at the corresponding location) and the first communication and the second communication collectively form a conference call between the computing device, the user equipment, and the network device (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note cell phone 110 communicating with E911 Service Provider 170 via Alarm Monitoring Service 130); and 
transmitting data associated with the alert to at least one of the user equipment or the network device (see Elliot Fig. 1, Fig. 2, [0021] note telephone call between the Phone 110 and the E911 Service Provider via the Alarm Monitoring Service over links 120 and 160). 
Elliot explains the home security system 150 as a separate device from the alarm monitoring service 130 which initiates the calls on behalf of the home security system.  However, Elliot fails to explicitly teach the alert indicative of a security event associated with a first location in which the computing device is installed.  Tuck teaches that customer premises device 105 that detects the emergency condition also alerts the remote device 130 of the emergency condition and receives the return instruction from the remote device to place a call to the PSAP 145 (see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.



Claim 2
Consider claim 2, Elliot as modified by Tuck teaches wherein the data includes at least one of audio data or image data (see Elliot Fig. 1, Fig. 2, [0016] note audio and video transmissions from the home), and wherein the operations further comprise: transmitting, by the computing device, at least one of audio data or image data to the user equipment prior to initiating the first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0018] note computer-generated voice playing a message). 

Claim 3
Consider claim 3, Elliot as modified by Tuck teaches wherein the operations further comprise: 
transmitting an invitation to the user equipment to receive one or more alerts from the computing device (see Elliot Fig. 1, Fig. 2, [0015], [0018], [0019] note contacting the customer to determine if the alarm is genuine or not, press 1 to call the police); 
receiving, from the user equipment, an indication of an acceptance of the invitation (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Press 1); and 
associating, based at least in part on the indication, a communication identifier between the user equipment and the computing device (see Elliot Fig. 1, Fig. 2, [0020] note caller ID). 

Claim 4
Consider claim 4, Elliot as modified by Tuck teaches wherein the operations further comprise: determining that the second communication has ended (see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication between the network device and the computing device (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request and based at least in part on the communication identifier, the third communication between the network device, the computing device, and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID).

Claim 15
Consider claim 15, Elliot teaches a processor-implemented method comprising: 
transmitting an alert associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); 
receiving, from the user equipment, an indication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating, based on the indication, a first communication between the computed device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); and 
initiating a second communication between the computing device and a network device located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location of the Element 130 at home to the E911 Service Provider at the corresponding location), and the first communication and the second communication collectively form a conference call between the computing device, the user equipment, and the network device (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note cell phone 110 communicating with E911 Service Provider 170 via Alarm Monitoring Service 130).
Elliot explains the home security system 150 as a separate device from the alarm monitoring service 130 which initiates the calls on behalf of the home security system.  However, Elliot fails to explicitly state the data indicative of a security event associated with a first location in which the computing device is located.  Tuck teaches that customer premises device 105 that detects the emergency condition also alerts the remote device 130 of the emergency condition and receives the return instruction from the remote device to place a call to the PSAP 145 (see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.

Claim 16
Consider claim 16, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: receiving the alert from the computing device, wherein the indication includes a request to initiate at least one of the first communication or the second communication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Alarm Monitoring Service contacting Phone 110 with message to Press 1 to connect to the Police). 

Claim 17
Consider claim 17, Elliot as modified by Tuck teaches wherein the indication is a first indication, and wherein the processor-implemented method further comprises: transmitting an invitation to the user equipment to receive one or more alerts from the computing device (see Elliot Fig. 1, Fig. 2, [0015], [0018], [0019] note contacting the customer to determine if the alarm is genuine or not, press 1 to call the police); 
receiving, from the user equipment, a second indication of an acceptance of the invitation (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Press 1); and 
associating, based at least in part on the second indication, a communication identifier between the user equipment and the computing device (see Elliot Fig. 1, Fig. 2, [0020] note caller ID). 

Claim 18
Consider claim 18, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: determining that the first communication has ended (see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request, the third communication between the network device and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID). 
Claim 19
Consider claim 19, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: transmitting the indication to the computing device, wherein at least one of the first communication or the second communication is a cellular communication initiated by the computing device further based at least in part on the indication (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note Alarm Monitoring Service 140 initiating the call for Cell Phone 110 to E911 Service Provider 170).

Claim 20
Consider claim 20, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: 
receiving identity information associated with the computing device (see Elliot [0020] note customer ID for alarm system 150); 
determining that the user equipment is associated with the computing device based at least in part on the identity information (see Elliot [0020] note Caller ID associated with the customer ID for the alarm system 150); and 
transmitting the alert to the user equipment based at least in part on determining that the user equipment is associated with the computing device (see Elliot [0018]-[0021] note contacting based on the lookup table).

Claim 21
Consider claim 21, Elliot as modified by Tuck teach wherein the date includes at least one of weather data, traffic data, social media data, event data (see Elliot [0018] note break-in at your home via voice message, text message, etc), or occupancy data.


Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2008/0118039 A1 (herein “Elliot”), and further in view of Pub No.: US 2015/0163651 A1 (herein “Tuck”) and even further in view of Pub No.: US 20020067258 A1 (herein “Lyons”)

Claim 6
Consider claim 6, Elliot teaches a system comprising: 
one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a processor); 
a memory (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a memory); and 
one or more components stored in the memory and executable by the one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a memory to perform the stated functions) to perform operations comprising: 
transmitting data associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred);
receiving, from the user equipment, an indication based at least in part on the data (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating, based on the indication, a first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); and 
initiating a second communication between at least the computing device and a network device located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location of the Element 130 at home to the E911 Service Provider at the corresponding location). 
Elliot explains the home security system 150 as a separate device from the alarm monitoring service 130 which initiates the calls on behalf of the home security system.  However, Elliot fails to explicitly teach the data indicative of a security event associated with a first location in which the computing device is located.  Tuck teaches that customer premises device 105 that detects the emergency condition also alerts the remote device 130 of the emergency condition and receives the return instruction from the remote device to place a call to the PSAP 145 (see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.
Elliot as modified by Tuck fail to each transmitting, by the computing device, at least one of audio data or image data to the network device prior to initiating the second communication between the computing device and the network device.  Lyons teaches an alarm system that when the alarm is triggered notifies a remote monitoring station, i.e a local police station, with transmitted image data that triggered the alarm (see Lyons [0022], [0023], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot as modified by Tuck  to include the recited teach of Lyons.  Such a modification would improve Elliot as modified by Tuck by providing an improved security monitoring system which transmits image data to a remote monitoring station for inspection by the monitoring staff (see Lyons [0009]).

Claim 7
Consider claim 7, Elliot as modified by Tuck as modified by Lyons teaches wherein the computing device is a personal emergency response system (PERS) (see Elliot Fig. 1, Fig. 2, [0014] Alarm Monitoring Service). 

Claim 8
Consider claim 8, Elliot t as modified by Tuck as modified by Lyons teaches wherein the computing device is a home security device (see Elliot Fig. 1, Fig. 2, [0014] Alarm Monitoring Service for Home Security System 150). 

Claim 9
Consider claim 9, Elliot as modified by Tuck as modified by Lyons teaches wherein the indication includes a request to initiate at least one of the first communication or the second communication based at least in part on the data (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170). 

Claim 10
Consider claim 10, Elliot as modified by Tuck as modified by Lyons teaches wherein the operations further comprise: associating a communication identifier between the user equipment and the computing device (see Elliot Fig. 1, Fig. 2, [0020] Caller ID). 

Claim 11
Consider claim 11, Elliot as modified by Tuck as modified by Lyons teaches wherein the operations further comprise: 
determining that the first communication has ended (see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication between the network device and at least one of a native number or the communication identifier associated with the computing device (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request, the third communication between at least the network device and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID). 

Claim 12
Consider claim 12, Elliot as modified by Tuck as modified by Lyons teaches wherein operations further comprise: transmitting the indication to the computing device, wherein at least one of the first communication or the second communication is a cellular communication initiated by the computing device further based at least in part on the indication (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note Alarm Monitoring Service 140 initiating the call for Cell Phone 110 to E911 Service Provider 170). 

Claim 13
Consider claim 13, Elliot as modified by Tuck as modified by Lyons teaches wherein the operations further comprise: receiving location information associated with the computing device (see Elliot [0020]-[0021] Caller ID for home address); and 
determining the second location based at least in part on the location information (see Elliot Fig. 1, Fig. 2, [0021]-[0022] note contacting the PSAP corresponding to the home address). 

Claim 14
Consider claim 14, Elliot as modified by Tuck as modified by Lyons teaches wherein the operations further comprise: 
receiving identity information associated with the computing device (see Elliot [0020] note customer ID for alarm system 150); 
determining that the user equipment is associated with the computing device based at least in part on the identity information (see Elliot [0020] note Caller ID associated with the customer ID for the alarm system 150); and 
transmitting the data to the user equipment based at least in part on determining that the user equipment is associated with the computing device (see Elliot [0018]-[0021] note contacting based on the lookup table). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647